In a custody and visitation proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (Mulrooney, Ct. Atty. Ref.), dated March 23, 2012, which, after a hearing, denied her petition to modify the visitation provision of a prior order of custody and visitation of the same court (Rood, Ct. Atty. Ref.) dated November 1, 2010, so as to award her unsupervised visitation with the subject child.
Ordered that the order dated March 23, 2012, is affirmed, without costs or disbursements.
“Modification of an existing custody or visitation arrangement is permissible only upon a showing that there has been a change in circumstances such that a modification is necessary to ensure the continued best interests and welfare of the child” (Matter of Jean v Washington, 71 AD3d 1145, 1146 [2010]). Here, the Family Court properly determined that the mother failed to establish that a change in circumstances warranted modification of the visitation provision of a prior order of custody and visitation (see Matter of Giannoulakis v Kounalis, 97 AD3d 748 [2012]). The record reveals that the mother suffers from bipolar disorder, that her mental state has deteriorated, and that she failed to comply with recommendations for mental health treatment and medication.
The mother’s remaining contentions are without merit. JBalkin, J.E, Leventhal, Roman and Hinds-Radix, JJ., concur.